Title: To George Washington from Major General John Sullivan, 18 May 1779
From: Sullivan, John
To: Washington, George



Dear Genl
Hickory Tavern [N.J.] May 18th [1779] 5 oC.

I met the Inclosed at this place & Take the Liberty to Inclose the whole to Your Excy that You may See our prospects & have an Idea of the Existing Difficulties The ⟨Ne⟩w Hampshire Regt Seems to be without Tents or any thing Else I was apprehensive that unless Tents was mentioned in the orders Sent for marchg they would Come without them Yr Excy will please to forward the Letter to Genl Green which is Directed to him. all the Evils which I can remedy Shall be done those which You Conceive out of my power Yr Excy will give the Necessary orders for.
The Difficulty of Forage Colo. Biddle will remove I have Seen him repeatedly on the Subject—The New Hampsre Regt did not march for Mohacomac agreable to orders if it had the Express would have met them. I have the Honor to be Dear Genl most Respectfully Yr Excys most obed. Servt
Jno. Sullivan
